Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 1 of 19                   PageID 1




                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________

BENYAMIN MENAHEM HARBI,
SHMUEL HAIM CHADAD,
ISRAEL MAIDANCHICK,
OZ LOCK,
OFER AHARON,
HAIM AHARON,
MORDECHAI YSHARY,                                         Case No.
ANTON SHOR,                                               JURY DEMANDED
DORON AVITAN,
HAIM NOACH KOTT,
AVIHU HADAD,
AVTANDIL ZUHBAIA,
ROEI BUCHBUT,
MIRIAM FRIEDMAN,
SARIT POLLAK, and
IDAN YECHEZKEL,

       Plaintiffs,

v.

DAVID SHALTS,
770 INVESTMENTS LLC,
DAYAN ABRAHAM,
GLOBAL ONE FUNDING CORPORATION,
1030 POPLAR AVENUE LLC, and
SHARESTATES INTERCAP LINE, LLC,

      Defendants.
______________________________________________________________________________

       VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
______________________________________________________________________________

       Plaintiffs Benyamin Menahem Harbi, Shmuel Haim Chadad, Israel Maidanchik, Oz Lock,

Ofer Aharon, Haim Aharon, Mordechai Yshary, Anton Shor, Doron Avitan, Haim Noach Kott,

Avihu Hadad, Avtandi Zuhbaia, Roei Buchbut, Miriam Friedman, Sarit Pollak, Idan Yechezkel

file this Verified Complaint for Injunctive Relief and Damages against Defendants David Shalts,



                                              1
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 2 of 19                          PageID 2




770 Investments LLC, Dayan Abraham, Global One Funding Corporation, 1030 Poplar Avenue

LLC, and Sharestates Intercap Line, LLC. For cause of action, Plaintiffs state as follows:

                                        INTRODUCTION

       1.      This is a securities fraud action. Plaintiffs – all of whom are citizens and residents

of Israel – are the victims of a fraudulent investment scheme committed by Defendants David

Shalts and Dayan Abraham and the entities they own and/or control. Defendant Shalts made false

representations to Plaintiffs to induce them to invest in a commercial real estate purchase and

redevelopment venture in Memphis, Tennessee. After taking Plaintiffs’ money, however, Shalts

conspired with Abraham to purchase the subject property and cut Plaintiffs out of the deal.

Consequently, Shalts and Abraham created a company, 1030 Poplar Avenue LLC, to purchase the

real property at issue. Shalts and Abraham then made numerous demands for the Plaintiffs to pay

additional sums of money to recover ownership interests in the property, or else Shalts and/or

Abraham will sell or transfer the property to third parties. Moreover, Shalts and Abraham

mortgaged the property with Sharestates Intercap Line, LLC and have now apparently defaulted

on the loan, and Sharestates Intercap Line is threatening to foreclose.

       2.      Accordingly, Plaintiffs file this lawsuit seeking injunctive relief to prevent the sale,

transfer, or foreclosure of the property pending resolution of the case. Plaintiffs also bring damages

claims against Defendants and seek equitable relief from the Court to declare Plaintiffs’ ownership

of the property at issue.

                                             PARTIES

       3.      Plaintiffs Benyamin Menahem Harbi, Shmuel Haim Chadad, Israel Maidanchik,

Oz Lock, Ofer Aharon, Haim Aharon, Mordechai Yshary, Anton Shor, Doron Avitan, Haim Noach




                                                  2
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 3 of 19                       PageID 3




Kott, Avihu Hadad, Avtandi Zuhbaia, Roei Buchbut, Miriam Friedman, Sarit Pollak, Idan

Yechezkel are each adult citizens of Israel.

       4.       Defendant David Shalts is an adult citizen of Israel. He uses the following address

to conduct business in the United States: 2875 NE 191st, Suite 601, Aventura, FL 33180.

       5.       770 Investments LLC is a limited liability company formed in Florida and

registered to transact business in Tennessee. 770 Investments LLC’s principal office is located at

2875 NE 191st, Suite 601, Aventura, FL 33180. It may be served with process through its

registered agent: Shelley Rothman, 6489 N. Quail Hollow Road, Suite 100, Memphis, TN 38120.

770 Investments is (and at all relevant times was) owned, controlled, and dominated by Defendant

David Shalts.

       6.       Defendant Dayan Abraham is an adult citizen of Florida. Upon information and

belief, he resides at 1393 SW 17th Ave., Boynton Beach, Florida 33426.

       7.       Defendant Global One Funding Corporation is Florida corporation with its

principal place of business located at 1313 Boynton Beach Blvd., 273, Boynton Beach, Florida

33426. It may be served with process through its registered agent: LegalCorp Solutions, LLC,

3440 W. Hollywood Blvd., Suite 415, Hollywood, Florida 33021. Global One Funding

Corporation is (and at all relevant times was) owned, controlled, and dominated by Defendant

Dayan Abraham.

       8.       Defendant 1030 Poplar Avenue LLC is a limited liability company formed in

Delaware with its principal place of business located at 1313 W. Boynton Beach Blvd., Boynton

Beach, Florida 33426. 1030 Poplar Avenue LLC is registered to transact business in Tennessee. It

may be served with process through its registered agent: Griffin, Clift, Everton & Maschmeyer,

PLLC, 6489 N. Quail Hollow Road, Suite 100, Memphis, Tennessee 38120. Defendant 1030



                                                 3
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 4 of 19                             PageID 4




Poplar Avenue LLC is (and at all relevant times was) owned, controlled, and dominated by

Defendant Dayan Abraham and/or Defendant David Shalts.

        9.      Defendant Sharestates Intercap Line, LLC is a limited liability company formed in

Delaware with its principal place of business located at 11 Middle Neck Road, Suite 314, Great

Neck, New York 11021. It may be served with process through its registered agent: A Registered

Agent, 8 The Green, Suite A, Dover, Delaware 19901.

                                    JURISDICTION & VENUE

        10.     This Court has original subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1331 because it arises under the laws of the United States, namely Section 10(b) of the

Securities Exchange Act of 1934, 15 U.S.C. § 78j(b) and Rule 10b-5 promulgated thereunder by

the United States Security and Exchange Commission (the “SEC”), 17 C.F.R. § 240.10b-5.

        11.     This Court may also exercise supplemental jurisdiction pursuant to 28 U.S.C. §

1367 because Plaintiffs’ state law claims are so related to their federal law claim that they form

part of the same case or controversy under Article III of the United States Constitution.

        12.     This Court may exercise personal jurisdiction over the parties to this action because

they conducted business in the State of Tennessee, and the property at issue is located in Shelby

County, Tennessee.

        13.     Venue is proper in this Court because a substantial part of the events complained

of herein occurred in the Western Division of the United States District Court for the Western

District of Tennessee, and the real property at issue is located in this judicial district.

                                                FACTS

        14.     In the fall of 2018, Defendant David Shalts began soliciting Plaintiffs to invest in a

commercial real estate opportunity in Memphis, Tennessee. Defendant Shalts proposed entering



                                                   4
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 5 of 19                       PageID 5




into a joint venture to purchase and renovate an 84-unit apartment building located at 1030 Poplar

Avenue, Memphis, Tennessee 38105 (the “Property”).

       15.     On or about June 26, 2019, Defendant Shalts transmitted via email to on or more

Plaintiff, including without limitation Plaintiff Doron Avitan, a “proposal” for the venture, which

stated, inter alia, that, “[a]fter 9-12 months the investor will begin to receive rental from the

property at a minimum of 10% of the investment value” and that “[a]fter 24 months the investor

will receive his money (principle) back and continue to be a partner in the property and receive a

return of about 7% . . . .” A true and accurate copy of the Proposal and a translation thereof is

attached hereto as Exhibit A.

       16.     Defendant Shalts and his company, 770 Investments LLC, entered into joint venture

agreements with each of the Plaintiffs individually (collectively, the “JVAs”). True and accurate

copies of the JVAs and a translation of a representative JVA are attached hereto as collective

Exhibit B.

       17.     According to the JVAs as well as oral representations made to the Plaintiffs over

the telephone and via text message, cellular phone application, and/or email, the name of the

parties’ “partnership” was to be “1030 Poplar Ave LLC,” and the purpose of the partnership was

to purchase and renovate the Property. (See Exhibit B ¶¶ 2, 3.) Under the JVAs, Defendant Shalts

was the “managing partner” of the enterprise. (Id. ¶ 14.)

       18.     As the JVAs reflect, Defendant Shalts represented to the Plaintiffs that, in exchange

for Plaintiffs’ investment, he would create a company – 1030 Poplar Ave LLC – to purchase,

renovate, and manage the Property and remit profits back to Plaintiffs.




                                                 5
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 6 of 19                          PageID 6




        19.     Relying on Defendants Shalts’ and 770 Investments LLC’s representations, and

pursuant to the JVAs, each of the Plaintiffs authorized Defendants Shalts and 770 Investments

LLC to invest substantial sums of money. The amount of each Plaintiff’s investment varies, but

each Plaintiff wired to Defendants Shalts’ and/or 770 Investments LLC’s U.S. bank account

between $25,000 and $171,000 to invest in buying and renovating the Property. In total, the

Plaintiffs gave Defendants Shalts and 770 Investments LLC approximately $1 million to purchase

and renovate the Property.

        20.     For instance, on or about October 22, 2018, Plaintiff Avihu Hadad wired twenty-

seven thousand dollars ($27,000.00) to Defendant 770 Investments LLC’s U.S. bank account at

BB&T Bank’s Northern Florida branch located in Tallahassee, Florida. Each of the Plaintiffs

wired money on one or more occasions throughout the fall of 2018 and the spring of 2019.

        21.     Defendant Shalts, however, never created 1030 Poplar Ave LLC or purchased the

Property on behalf of and for Plaintiffs.

        22.     Instead, Defendant Shalts conspired with Defendant Abraham to purchase the

Property using, at least in part, Plaintiffs’ funds and to defraud Plaintiffs of any ownership interest

in the Property.

        23.     At all times relevant hereto, Defendant Abraham had knowledge that Plaintiffs had

invested significant sums of money in the Property and/or had been led to believe that they were

joint venturers in the project.

        24.     On or about April 16, 2019, Defendant Abraham and/or Defendant Shalts formed

Defendant 1030 Poplar Avenue LLC in Delaware. No Plaintiff received any ownership interest in

the entity, nor was any Plaintiff named a member.




                                                  6
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 7 of 19                      PageID 7




        25.    Defendant Abraham and/or Defendant Shalts established Defendant 1030 Poplar

Avenue LLC’s principal office at 1313 Boynton Beach Blvd in Boynton Beach, Florida—the same

corporate address as Defendant Abraham’s other corporate entity and alter ego, Defendant Global

One Funding Corporation.

        26.    Defendant 1030 Poplar Avenue LLC’s registered agent is the same law firm that

serves as the registered agent for Defendant 770 Investments LLC, and, upon information and

belief, is the same law firm that represents Defendants Shalts and Abraham in their business

dealings in Memphis.

        27.    At all times relevant hereto, Defendant 1030 Poplar Avenue LLC was owned,

controlled, and dominated by Defendants Abraham and/or Shalts.

        28.    Defendant Shalts comingled Plaintiffs’ funds with his own and Defendant 770

Investments LLC’s funds. Upon information and belief, Defendant Shalts used some of Plaintiffs’

funds to pay his own creditors and invest in other ventures without Plaintiffs’ knowledge or

permission.

        29.    In addition, Defendant Shalts, either individually or through Defendant 770

Investments LLC, transferred some of Plaintiffs’ funds to Defendant Abraham, his company

Defendant Global One Funding Corporation, and/or Defendant 1030 Poplar Avenue LLC.

        30.    On or about July 26, 2019, Defendant 1030 Poplar Avenue LLC purchased the

Property using, at least in part, the funds Defendant Shalts improperly solicited and received from

Plaintiffs.

        31.    In addition, Defendant 1030 Poplar Avenue LLC entered into a financing

agreement with Defendant Sharestates Intercap Line, LLC, using the Property as collateral for a




                                                7
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 8 of 19                      PageID 8




loan of $750,000. Consequently, Defendant Sharestates Intercap Line, LLC recorded a UCC

Financing Statement for its security interest in the Property.

       32.     Despite the fact that Plaintiffs were not made members of Defendant 1030 Poplar

Avenue LLC and were granted no ownership interest in the Property, on or about October 31,

2019, Defendant Shalts emailed one or some of the Plaintiffs to “congratulate” them on the

purchase of the Property and to update them as to certain aspects of the project.

       33.     After using Defendant 1030 Poplar Avenue LLC to purchase the Property,

Defendants Abraham and Shalts began demanding that Plaintiffs send them more money in order

for Plaintiffs to receive an ownership interest in the Property.

       34.     Defendant Abraham has made numerous recent threats to sell or otherwise transfer

ownership of the Property if Plaintiffs do not pay him additional sums of money. For instance, on

or about May 17, 2020, Defendant Abraham threatened via email to either “unload this building”

or give it “back to the lender” by a “drop dead date” of May 22, 2020. Thereafter, on or about

May 21, 2020, Defendant Abraham again threatened via text message to “give Lender back

building” unless he is “pa[id] what is owed.” A copy of these communications are attached hereto

as collective Exhibit C.

       35.     Moreover, upon information and belief, Defendants Abraham, Shalts, and 1030

Poplar Avenue LLC have defaulted on 1030 Poplar Avenue LLC’s repayment obligations to

Defendant Sharestates Intercap Line, LLC, and, as a result, Defendant Sharestates Intercap Line,

LLC is threatening to foreclose on the Property.

       36.     Approximately one million dollars ($1,000,000) of Plaintiffs’ money is missing.

To date, Plaintiffs have received no explanation as to precisely what was done with the funds they

wired to Defendants Shalts and 770 Investments LLC.



                                                   8
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 9 of 19                        PageID 9




                                     CAUSES OF ACTION

                 Count I – Violation of Securities Exchange Act Section 10(b)
                   (Against Defendants Shalts and 770 Investments LLC)

       37.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       38.     In connection with the sale of a security, Defendants Shalts and 770 Investments

LLC employed a scheme or artifice to defraud Plaintiffs, made misleading or untrue statements of

material fact, omitted material facts necessary to make statements not misleading, and/or engaged

in acts, practices, or courses of business which would operate as a fraud or deceit upon Plaintiffs.

       39.     Defendants made misleading or untrue statements to induce Plaintiffs to invest in a

fraudulent investment scheme, purportedly for the purchase, renovation, and management of the

Property.

       40.     Defendants Shalts and 770 Investments LLC used means and/or instrumentalities

of interstate commerce, or of the mails, to perpetrate its fraudulent investment scheme.

       41.     Through the JVAs and other statements and correspondence, Defendants Shalts and

770 Investments LLC misrepresented to Plaintiffs that they would use Plaintiffs’ investment

money to create 1030 Poplar Avenue LLC; that they would name Plaintiffs as members of the

entity; that they would use Plaintiffs’ investment money to purchase, renovate, and manage the

Property; and that they would remit profits from the Property and joint venture to Plaintiffs.

       42.     These representations were false, as Defendants Shalts and 770 Investments LLC

instead converted Plaintiffs’ money for their own purposes and uses. Defendants Shalts and 770

Investments LLC also conspired with Defendant Abraham to establish 1030 Poplar Avenue LLC

and purchase the Property without Plaintiffs.




                                                 9
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 10 of 19                       PageID 10




       43.     These representations were made with an intent to deceive, manipulate, or defraud

Plaintiffs, in violation of the securities laws of the United States, including without limitation,

Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b) and Rule 10b-5..

       44.     Plaintiffs relied on Defendants Shalts’s and 770 Investements LLC’s material

misrepresentations when they made the decision to invest in the Property.

       45.     Plaintiffs have suffered economic loss in an amount to be determined at trial, but in

any case approximately one million dollars ($1,000,000.00), as a result of Defendants’fraudulent

investment scheme.

       46.     A direct causal connection exists between the material misrepresentations of

Defendants and Plaintiffs’ losses, as Plaintiffs would have never authorized Defendants Shalts and

770 Investments LLC’s to use their money absent Defendants’ deliberate efforts to deceive

Plaintiffs as to the nature of the investment scheme.

                       Count II – Intentional Misrepresentation/Fraud
                    (against Defendants Shalts and 770 Investments LLC).

       47.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       48.     As evidenced by the joint venture agreements attached hereto as collective Exhibit

A, Defendants Shalts and 770 Investments LLC represented to Plaintiffs that they would use

Plaintiffs’ investment money to create 1030 Poplar Avenue LLC with Plaintiffs as members of the

entity; that they would use Plaintiffs’ investment money to purchase, renovate, and manage the

property; and that they would remit profits from the Property and joint venture to Plaintiffs.

       49.     Defendants Shalts and 770 Investments LLC knew these representations were false

at the time they made them to Plaintiffs.

       50.     Defendants Shalts and 770 Investments LLC made these false representations

knowingly and to induce Plaintiffs to give Defendants money.

                                                10
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 11 of 19                        PageID 11




        51.     Plaintiffs did not know Defendants’ representations were false, and they reasonably

relied on the representations in giving money to Defendants Shalts and 770 Investments LLC.

        52.     Plaintiffs have been damaged by Defendants Shalts’ and 770 Investments LLC’s

fraudulent representations in an amount to be determined at trial, but in any case approximately

one million dollars ($1,000,000.00).

   Count III - Aiding and Abetting (against Defendants Abraham, Global One Funding
                       Corporation, and 1030 Poplar Avenue LLC).

        53.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

        54.     Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC knew of Defendants Shalts’ and 770 Investments LLC’s fraud and wrongful conduct against

Plaintiffs as set forth above.

        55.     Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC gave substantial assistance to Defendants Shalts and 770 Investments LLC in their fraudulent

and wrongful acts by assisting in creating 1030 Poplar Avenue LLC and purchasing the Property.

        56.     Plaintiffs have been damaged by Defendants’ wrongful and unlawful aiding and

abetting in an amount to be determined at trial, but in any case approximately one million dollars

($1,000,000.00).

                               Count IV – Conversion/Theft
     (against Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding
                         Corporation, 1030 Poplar Avenue LLC).

        57.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

        58.     Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding

Corporation, and 1030 Poplar Avenue LLC unlawfully appropriated Plaintiffs’ funds for their own

use and to the exclusion and in defiance of Plaintiffs’ rights.




                                                 11
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 12 of 19                       PageID 12




       59.     Plaintiffs’ have damaged by Defendants’ unlawful conversion/theft in an amount

to be determined at trial, but in any case approximately one million dollars ($1,000,000.00).

                                   Count V – Conspiracy
     (against Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding
                      Corporation, and 1030 Poplar Avenue LLC).

       60.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       61.     Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding

Corporation, and 1030 Poplar Avenue LLC conspired to defraud Plaintiffs.

       62.     Defendants knowingly and collectively entered into an unlawful scheme by which

they unlawfully converted Plaintiffs’ money and used Plaintiffs’ money for their own purposes,

including to purchase the Property without Plaintiffs receiving any ownership interest in the

Property.

       63.     Defendants Shalts, 770 Investments LLC, Abraham, and Global One Funding

Corporation knew Plaintiffs gave their money in order to acquire an interest in 1030 Poplar Avenue

LLC and the Property.

       64.     However, Defendants Shalts, 770 Investments LLC, Abraham, and Global One

Funding Corporation established 1030 Poplar Avenue LLC without registering Plaintiffs as

members of the company and had the newly formed company purchase the Property.

       65.     Defendants Shalts, 770 Investments LLC, Abraham, and Global One Funding

Corporation then used Plaintiffs’ funds for Defendants’ own benefit.

       66.     Plaintiffs have been damaged by Defendants conspiracy and unlawful acts in an

amount to be determined at trial, but in any case approximately one million dollars

($1,000,000.00).




                                                12
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 13 of 19                       PageID 13




                              Count VI – Unjust Enrichment
     (against Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding
                      Corporation, and 1030 Poplar Avenue LLC).

       67.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       68.     Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding

Corporation, and 1030 Poplar Avenue LLC unjustly and wrongly received the benefit of Plaintiffs’

funds without benefit to Plaintiffs.

       69.     Defendants comingled and used Plaintiffs’ funds for their own benefit, including to

purchase the Property.

       70.     It would be unjust to allow Defendants to keep the funds and/or the Property.

                              Count VII – Promissory Estoppel
                    (against Defendants Shalts and 770 Investments LLC).

       71.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       72.     Defendants Shalts and 770 Investments LLC made promises to Plaintiffs, namely

that Defendants would use Plaintiffs’ investment money to create 1030 Poplar Avenue LLC with

Plaintiffs as members of the company; that Defendants would use 1030 Poplar Avenue LLC to

purchase, renovate, and manage the Property for the benefit of Plaintiffs; and that Defendants

would remit profits from the Property to Plaintiffs.

       73.     Defendants Shalts and 770 Investments LLC made these promises to induce

Plaintiffs to give Defendants money.

       74.     Plaintiffs reasonably relied on Defendants Shalts’ and 770 Investments LLC’s

promises to Plaintiffs detriment.

       75.     Injustice can only be avoided by enforcement of Defendants’ promises.




                                                13
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 14 of 19                       PageID 14




                      Count VIII – Constructive Trust and Tracing
     (against Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding
                      Corporation, and 1030 Poplar Avenue LLC).

         76.   Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

         77.   As set forth above Defendants Shalts, 770 Investments LLC, Abraham, Global One

Funding Corporation, and 1030 Poplar Avenue LLC obtained title to and interest in the Property

by fraud, wrongful acts, unconscionable conduct, and questionable means to the detriment of

Plaintiffs, depriving Plaintiffs from an interest in the Property and defrauding Plaintiffs of their

money.

         78.   Accordingly, the Court should impose a constructive trust and/or tracing for the

Property and Plaintiffs’ funds.

                                Count IX – Breach of Contract
                    (against Defendants Shalts and 770 Investments LLC).

         79.   Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

         80.   Pleaded in the alternative, Plaintiffs had enforceable contracts – the JVAs – with

Defendants Shalts and 770 Investments LLC.

         81.   As set forth above, Defendants Shalts and 770 Investments LLC have materially

breached the parties’ contracts.

         82.   Plaintiffs have been damaged as a result of Defendants’ breaches in an amount to

be determined at trial, but in any case approximately one million dollars ($1,000,000.00).

                     Count X – Tortious Interference with Contract
  (against Defendants Abraham, Global One Funding Corporation, 1030 Poplar Avenue
                                        LLC).

         83.   Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

         84.   Plaintiffs and Defendants David Shalts and 770 Investments LLC had contracts to

create 1030 Poplar Avenue LLC and purchase, renovate, and manage the Property.

                                                14
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 15 of 19                       PageID 15




        85.    Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC were aware of and had knowledge of the contracts between Plaintiffs and Defendants Shalts

and 770 Investments LLC.

        86.    Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC intended to induce Defendants Shalts and 770 Investments LLC to breach the contracts with

Plaintiffs.

        87.    Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC tortious interference was the proximate cause of Defendants Shalts and 770 Investments LLC

breaching their contracts with Plaintiffs.

        88.    As a direct result of the tortious interference of Defendants Abraham, Global One

Funding Corporation, and 1030 Poplar Avenue LLC, Plaintiffs have been damaged in an amount

to be proven at trial, but in any case approximately one million dollars ($1,000,000.00) and should

be held liable for treble damages pursuant to Tenn. Code Ann. § 47-50-109.

               Count XI – Tortious Interference with Business Relationships
 (against Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue
                                          LLC)

        89.    Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

        x.     Plaintiffs and Defendants David Shalts and 770 Investments LLC had existing

business relationships to create 1030 Poplar Avenue LLC and purchase, renovate, and manage the

Property.

        90.    Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC were aware of and had knowledge of the business relationships between Plaintiffs and

Defendants Shalts and 770 Investments LLC beyond a mere awareness of their business dealings.




                                                15
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 16 of 19                       PageID 16




       91.     Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC intended to induce Defendants Shalts and 770 Investments LLC to breach the business

relationships with Plaintiffs.

       92.     Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC so acted with intent to injure Plaintiffs by improper means.

       93.     Defendants Abraham, Global One Funding Corporation, and 1030 Poplar Avenue

LLC tortious interference was the proximate cause of Defendants Shalts and 770 Investments LLC

breaching their business relationships with Plaintiffs.

       94.     As a direct result of the tortious interference of Defendants Abraham, Global One

Funding Corporation, and 1030 Poplar Avenue LLC, Plaintiffs have been damaged in an amount

to be proven at trial, but in any case approximately one million dollars ($1,000,000.00).

                                 Count XII – Declaratory Judgment
                                     (against All Defendants).

       95.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       96.     Based upon the above, Plaintiffs seek a declaration from the Court that Plaintiffs

are the rightful owners of the Property.

                                   Count XIII – Injunctive Relief
                                     (against All Defendants).

       97.     Plaintiffs incorporate by reference the paragraphs above as if fully set forth herein.

       98      Plaintiffs’ rights are being and will be violated by Defendants, and Plaintiffs will

suffer immediate and irreparable injury, loss, or damage for which there is no adequate remedy at

law unless Defendants are restrained from selling, transferring, or foreclosing upon the Property

until this lawsuit is concluded.




                                                 16
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 17 of 19                      PageID 17




       99.     The threatened injury to Plaintiffs substantially outweighs the threatened harm to

Defendants that would result from granting Plaintiffs’ requested injunctive relief, and the granting

of the injunction will not disserve the public interest.

       100.    Accordingly, pursuant to Federal Rule of Civil Procedure 65, Plaintiffs request that

the Court issue a temporary restraining order restraining Defendants Shalts, 770 Investments LLC,

Abraham, Global One Funding Corporation, and 1030 Poplar Avenue LLC from selling or

otherwise transferring the Property and restraining Sharestates Intercap Line, LLC from

foreclosing upon the Property.

       101.    In addition, upon notice and hearing, issue a temporary injunction enjoining

Defendants Shalts, 770 Investments LLC, Abraham, Global One Funding Corporation, and 1030

Poplar Avenue LLC from selling or otherwise transferring the Property and restraining Sharestates

Intercap Line, LLC from foreclosing upon the Property for the pendency of this lawsuit.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Court:

       a.      Issue proper service of process for Defendants;

       b.      Issue a temporary restraining order restraining Defendants Shalts, 770 Investments

LLC, Abraham, Global One Funding Corporation, and 1030 Poplar Avenue LLC from selling or

otherwise transferring the Property and restraining Sharestates Intercap Line, LLC from

foreclosing upon the Property;

       c.      Upon notice and hearing, issue a preliminary injunction enjoining Defendants

Shalts, 770 Investments LLC, Abraham, Global One Funding Corporation, and 1030 Poplar

Avenue LLC from selling or otherwise transferring the Property and restraining Sharestates

Intercap Line, LLC from foreclosing upon the Property for the pendency of this lawsuit;



                                                  17
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 18 of 19                      PageID 18




          d.   Award Plaintiffs ownership of the Property;

          e.   Award Plaintiffs compensatory damages in an amount to be determined at trial;

          f.   Award Plaintiffs punitive damages in an amount to be determined at trial;

          g.   Award Plaintiffs reasonable attorneys’ fees and costs;

          h.   Provide such further relief, both general and specific, that the Court deems just and

proper.

THIS IS THE FIRST APPLICATION FOR EXTRAORDINARY RELIEF IN THIS CAUSE.

                                                     Respectfully submitted,

                                                     BURCH, PORTER & JOHNSON, PLLC



                                                     _/s/ Nathan A. Bicks____________
                                                     Nathan A. Bicks (#10903)
                                                     Charles Silvestri Higgins (#30184)
                                                     William D. Irvine Jr. (#35193)
                                                     130 N. Court Ave.
                                                     Memphis, TN 38103
                                                     (901) 524-5000
                                                     nbicks@bpjlaw.com
                                                     chiggins@bpjlaw.com
                                                     wirvine@bpjlaw.com

                                                     Attorneys for Plaintiffs




                                                18
Case 2:20-cv-02366-MSN-cgc Document 1 Filed 05/21/20 Page 19 of 19   PageID 19
